Case 21-53366-pwb   Doc 26   Filed 06/23/21 Entered 06/23/21 15:43:43   Desc Main
                             Document     Page 1 of 5
Case 21-53366-pwb   Doc 26   Filed 06/23/21 Entered 06/23/21 15:43:43   Desc Main
                             Document     Page 2 of 5
Case 21-53366-pwb   Doc 26   Filed 06/23/21 Entered 06/23/21 15:43:43   Desc Main
                             Document     Page 3 of 5
Case 21-53366-pwb   Doc 26   Filed 06/23/21 Entered 06/23/21 15:43:43   Desc Main
                             Document     Page 4 of 5
Case 21-53366-pwb   Doc 26   Filed 06/23/21 Entered 06/23/21 15:43:43   Desc Main
                             Document     Page 5 of 5
